Question propounded by the House of Representatives to the Justices of the Supreme Court, under section 10290, Code 1923.
Question answered.
                            House Resolution.
H. R. 49. By Mr. Sossaman.
Be it resolved by the House of Representatives, that the written opinion of the Justices of the Supreme Court of Alabama, or a majority thereof, be asked on the following important constitutional question, viz.:
Is it necessary that House Bill 311 receive an "aye" vote of two-thirds of all the votes cast thereon, provided a quorum votes, or only a majority vote thereof, in order to pass each House of the Legislature?
The proposed act is as follows:
H. B. 311. By Mr. Sossaman.
A bill to be entitled an act to call a convention of the State of Alabama for the purpose of ratifying or rejecting a proposed amendment to the Constitution of the United States, submitted to conventions of the various states by resolution of the Congress of the United States adopted February 20th, 1933; to provide for the number of members thereof, and the method of election and the districts from which they shall be elected and the time of the election; and to provide that said proposed amendment shall be ratified or rejected by a majority vote of said convention.
Be it enacted by the Legislature of Alabama:
Section 1. There is hereby called a Convention of the State of Alabama for the purpose of ratifying or rejecting a proposed amendment to the Constitution of the United States submitted to conventions of the various states by resolution of the Congress of the United States adopted February 20th, 1933.
Section 2. Said Convention shall convene In the Hall of the House of Representatives at Montgomery on the second Tuesday of June, 1933.
Section 3. Said Convention shall be composed of five delegates from each of the congressional districts of this State and twenty delegates from the State at large.
Section 4. There is hereby called an election for the election of said delegates which election shall be held on the second Tuesday of May, 1933; said election shall be held and governed in all respects as are elections under the general laws of this State except that the canvassing boards of the various counties shall certify the results to the Secretary of State who shall tabulate same and proclaim the result of the election.
Section 5. Said Convention shall ratify or reject said proposed amendment by a majority vote of said Convention.
Section 6. The members of said Convention shall receive no mileage, pay or other allowances for their services as such delegates.
                        Response of the Justices.
To the House of Representatives:
Answering your inquiry concerning House Bill 311, the undersigned Justices of the Supreme Court of Alabama make the following reply:
You are now assembled in Special Session, upon call of the Governor of Alabama, pursuant to the provisions of section 122 of the Constitution.
In the proclamation of the Governor, convening the Legislature, the matters, concerning which the action of your body were deemed necessary, were specifically enumerated. Making provision for a Convention of the people for the purpose of ratifying or rejecting the proposed amendment to the Constitution of the United States, submitted to Conventions of the various states by resolution of the Congress of the United States, adopted February 20, 1933, was confessedly not within the Governor's proclamation.
In as much as it will require legislation to provide for, and to hold the Convention, we are of the opinion that, by force of section 76 of the Constitution of this state, it will require an "aye" vote of two-thirds of all the votes cast thereon, provided a quorum votes, in order to legally pass the proposed bill. *Page 169 
Constitution of Alabama, sections 76 and 122; State ex rel. Meyer v. Greene, 154 Ala. 249, 46 So. 268; Thornhill v. State,14 Ala. App. 647, 72 So. 297; Farmers' Union Warehouse Co. v. McIntosh, 1 Ala. App. 407, 56 So. 102. The proposed bill involves legislation which was not the case in Johnson v. Craft, 205 Ala. 386, 87 So. 375, which was dealing with an amendment to our Constitution.
                                    JOHN C. ANDERSON, Chief Justice.
                                    LUCIEN D. GARDNER, WILLIAM H. THOMAS, VIRGIL BOULDIN, JOEL B. BROWN, ARTHUR B. FOSTER, THOMAS E. KNIGHT, Associate Justices.